Citation Nr: 0816496	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In correspondence to the Board dated in November 2006, which 
was received by the Board in duplicate in May 2008, the 
veteran requested a video hearing before the Board at the RO.  
However, review of the claims file reveals that the veteran's 
hearing has not yet been scheduled.  This must be 
accomplished before appellate review can proceed.

Accordingly, the case is remanded for the following action:

The RO must place the veteran's name on 
the docket for a video hearing before 
the Board, according to his original 
April 2005 request for a hearing.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



